 TEXAS GAS CORPORATION355itwill be ordered as a necessary and appropriate remedy that Respondent offer herimmediate and full reinstatement to a position substantially equivalent to herformer position, without prejudice to her rights, and make her whole for any loss ofpay suffered as a result of her discharge on June 8, 1961, by payment to her of asum of money equal to that which she would have earned from that date to thedate of Respondent'soffer of such position less net interim earnings to be com-puted on a quarterly basis in the manner estabilshed by the Board in F.W. Wool-worth Company,90 NLRB 289. In view of the fact that Mayme Hess' productionof defective catheters appears to have been substantial, I believe that sound policyprecludes compulsory reinstatement in her former position of dipper.Her admittednervousness under Respondent's hostility can only mean a serious threat not only toRespondent's production but to public safety.Upon the basis of the foregoing findings of fact, and upon the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging Mayme Hess for the reason that she engaged in concertedactivities looking to the mutual aid and protection of herself and of fellow em-ployees and to collective bargaining, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.Respondent has not engaged in unfair labor practices under Section 8(a)(3)of the Act as alleged herein.[Recommendations omitted from publication.]Texas Gas CorporationandOil,Chemical and Atomic `York-ers InternationalUnion, Local 4-243.Case No. 23-CA-1240-March 19, 1962DECISION AND ORDEROn November 17, 1961, Trial Examiner Paul Bisgyer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Respondent filed exceptions to theIntermediate Report, together with a supporting brief.A limitedexception was filed by the Charging Party, together with a brief insupport of the Intermediate Report.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record,' and1The Charging Party's sole exception relates to one sentence of the Intermediate Report,which the Charging Party contends varies from the evidence in the record.We find nomaterial variance and deny the Charging Party's exceptionRespondent's request for oral argument is denied, as the record and briefs fully setforth the issues and positions of the parties.136 NLRB No. 38.641795-63-voI 136-24 .356DECISIONS OF NATIONAL LABOR RELATIONS BOARDadopts the findings, conclusions, and recommendations of the TrialExaminer.3ORDERThe Board adopts the Recommended Order of the Trial Examiner.'MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.3We have carefullyconsideredthe contentious made by the parties in this case, andare of the opinion that the Trial Examiner has thouglittully and correctly resolved thedifficult issues presentedWe therefore adopt the Intermediate Report in its entirety9As Texas has a "right-to-work" law, we delete the icierences in the RecommendedOrder and noticeto union-security agreements authorized by Section 8(a) (3). In addi-tion, the following sentence shall be added to the notice "Employees may communicatedirectly with the Board'sRegionalOffice (650 M & Al Building, 1 Alain Street,Houston,Texas; Telephone Number Capital 2-7201, Extension 041) if theyhave any question con-cerning this notice or compliancewith itsprovisions."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all the parties represented,was heard before Paul Bisgyer,the duly designated Trial Examiner,in Beaumont,Texas, on August 29 throughSeptember 1, 1961, on the amended complaint of the General Counsel and theamended answer of the Respondent.In substance,the amended complaint allegesthat Texas Gas Corporation,herein called the Respondent,violated Section 8(a) (1),(3), and(5) of the National Labor RelationsAct byrefusing to reinstate strikingemployees on the unconditional application of their certified bargaining representative,Oil, Chemical and Atomic Workers International Union, Local 4-243,herein calledthe Union,unless the Union agreed to certain unlawful conditions imposed by theRespondent on May 3, 1961,which it later revised on May 30, and although theUnion accepted the May 30 conditions on or about June 17. The complaint furtheralleges that the Respondent also violated the same provisions of the Act by directlyand individually bargaining with named striking employees,in disregard of their ex-clusive representative,with respect to their reinstatement on condition that they agreeto continue working in the event the picket lines were reestablished, and by solicitinganother striker,whom it promised benefits, to abandon the strike and return to work.In its amended answer, the Respondent denies the commission of any unfair laborpractices.Affirmatively,the amended answer alleges, in effect, that the strikers losttheir protected status because their strike was in breach of contract;that their rein-statement application was not unconditional or made in good faith; and that the con-ditions the Respondent imposed were necessary to protect its rights.The Respondentalso denies that it engaged in individual bargaining with strikers but asserts that itsimply offered reinstatement to the named employees on fundamentally the same basisas that offered the Union when these individuals voluntarily applied for their jobs.At the close of the hearing,the parties were given an opportunity to argue theirpositions orally.Thereafter,on October 9, the parties filed briefs which were care-fully considered.Uponthe entire record,'and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation,is engaged at its plant in Winnie,Texas, inthe business of processingand refiningnatural gas.At its terminal in PortNeches,Texas, theRespondent is engaged in the business of loading, unloading,storing, andtransporting condensates and refinedpetroleum products.During thepast 12 monthsiOn September 29, 1961, the Respondent filed a motion,copies of which it duly servedon all the parties, to correct the official transcript of testimony herein in various indicatedrespectsNo opposition having been received, the motion is hereby granted, and thetranscript is hereby deemed corrected as stated in the moving papers. TEXAS GAS CORPORATION357it sold and shipped from these facilities products valuedin excessof $50,00'0 topoints outside Texas.Ifind that the Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate the policies of the Act to assertjurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDIt is conceded, and I find, that the Union is a labor organization within the meaning,of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The evidenceThe alleged unfair labor practices herein arose out of the Respondent's temporarylockout of its striking employees who sought to return to work-but not on the Re-spondent's terms-following their unsuccessful strike to force the Respondent torestore several jobs eliminated by automation.The relevant facts are recited below .21.Origin of the underlying labor dispute; the strikeSince the Union's certification in 1949, the Respondent and the Union have main-tained contractual relations covering the Respondent's production, operating andmaintenance employees at its Winnie and Port Neches, Texas, facilities .3Their last.contract, which was in effect at the times material herein, was executed on September22, 1960, for a term of 1 year beginning September 16, 1960, until September 16, 1961,and thereafter from year to year subject to amendment and termination on 60 days'notice.At the time this contract was being negotiated the Respondent contemplatedinstalling automatic equipment.Recognizing the inevitable displacement of em-ployees by such technological improvement and the likelihood of disputesarising asa result, the parties provided in article XXX of their contract that:... the Company may lay off . . . such number of employees as, in its judg-ment, have been rendered unnecessary thereby. If, at that time, the Union de-sires to discuss with the Company the number of employees assigned to theclassifications directly pertaining to the automatic equipment referred to above,the Company agrees to meet for that purpose. If an agreement cannot be reachedbetween the Company and the Union on said issue, the Union may, by giving a60-day written notice to the Company, strike after the expiration of said 60 daysto enforce its position thereon. It is understood, however, that negotiations willcontinue during said 60-day notice period. It is further understood that anydisagreement on said issue will not be the subject of arbitration or grievanceprocedure of this contract.For all other purposes Article XXI, pertaining tostrike and lock-out and Article XIX, pertaining to grievance and arbitration,shall be and continue in full force and effect.As anticipated, the Respondent thereafterinstalled some automatic equipment andon December 16, 1960, when the equipment became operational, notified the Unionthat on January 8, 1961,4 it was laying off 11 named employees, selected on the basisof plant seniority, whose jobs were thereby abolished.5On January 18, the Unionserved written notice on the Respondent pursuant to article XXX of their agreementthat it desired to negotiate the number of employees required to operate the new2The findingsthatfollow are based on substantially uncontradicted testimony,exceptwhere otherwise indicatedAlthough there is a variance in testimony concerning certaindetails and the sequence of events at particular meetings,such variance relates to mattersnot particularly significant to the determination of the controlling issues in the case andtherefore need not be resolved3More accurately described,the conceded appropriate unit consists ofAll production,operating,and maintenance employees at the Respondent'sWinnie,Texas, plant,and all operating and maintenance employees at the Respondent's PortNeches,Texas, dock, excluding all plant protection employees,professional emplo^ees,maintenance pipefitters,their leadmen and helpers,pipefitting welders, their leadmenand helpers,maintenance electricians,their leadmen and helpers,instrumentmen, theirleadmen and helpers, office and clerical employees,administrative and executive em-ployees, foiemen,and supervisory and confidential employees'All dates,unless otherwise indicated,relate to 1961.5Actually,the layoff memorandum listed 12 employees,although the testimony referredto 11. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment.In addition,the Union gave the Respondent 60 days' notice of its in-tention to exercise its right to strike under that contractual provision in the event noagreement was reached.6Thereafter, between January 31 and March 16, the partiesheld a series of 6 meetings 7 at which the layoff of the 11 employees, the effectivenessof the new equipment, and the personnel required to operate it were thoroughly dis-cussed.However, these negotiations produced no agreement.The Respondent wasfirmly convinced that it did not need any more men to operate the new equipmentwhile the Union asserted with equal certainty that the new equipment displaced 2 em-ployees at the most and that there was a point of compromise between 0 and 11 as to,the number of laid-off employees who should be reemployed. It is noted that the Re-spondent's good faith in these negotiations is not impugned; nor, for that matter, isthere any evidence that the Union performed its bargaining obligation other thanproperly in furtherance of the interests of its constituents.Since the 60-day strike notice previously given by the Union was about to expireatmidnight, March 20, and there was no visible prospect of settling the dispute, theUnion, following its established policy, offered at the last prestrike meeting onMarch 16 to assist the Respondent in shutting down its plant.The Respondent,however, declined the offer, indicating that it planned to continue operations duringthe strike.For this reason, George W. Cowart, the Union's International repre-sentative and chief negotiator, informed the Respondent's representatives that, as.a "courtesy," he will give the Respondent 15 minutes' notice after midnight,March 20, within which to take over the operations before the employees went out on,strike.In preparation for such contingency, the Respondent, during the latter partof the negotiations, recruited a standby crew consisting of supervisors and otherpersonnel from its Houston and New Ulm installations and made other arrange-ments for their room and board.There is conflicting testimony as to whether theRespondent objected at the March 16 meeting to the shortness of the Union'sproffered 15 minutes' "courtesy" notice.Earl D. Elliott, the Respondent's attorneyand one of its conferees, testified, contrary to witnesses for the General Counsel,that he did protest and asked for 24 hours to bring in the necessary personnel to runthe plant.8 In view of the fact that the Union did not fix a specific time when itwould strike after March 20, it seems to me to be only logical that the Respondentwould ask for more time within which to take over operations, whether or not-itwas legally entitled to it. Indeed, this is indicated by the undisputed testimonythat at thismeetingElliott advised the Union that under the law and as he inter-preted article XXX of the parties' collective-bargaining contract, the Union, if itstrikes at all, was obligated to do so within 72 hours after the expiration of the60-day notice, which he regarded was a reasonable time.Although the union rep-resentatives disagreed with that statement, Elliott's position reveals, at least, that-the Respondent desired to minimize the surprise and uncertainty aspect of the Union'sthreatened strike action, as well as the expense necessarily involved in maintaininga standby crew in continual readiness, and would therefore naturally request morethan the 15 minutes' "courtesy" notice.Following the March 16 meeting, the results of the discussions were reported tothe employees who voted to strike.The timing of the strike was left to the decisionof the workmen's committee which had participated in the negotiations with Inter-national Representative Cowart.Thereafter, on March 28 about 11 p.m, when the-third shift normally reported for work,e International Representative Cowart tele-phoned R. T. Neville, general superintendent of the Winnie plant, informed himthat the employees were going on strike, and gave him 15 minutes within which torelieve the strikers of their jobs.Apparently, by prearranged signal, Neville wasable to muster enough men to enter the plant to continue plant operations. It isnot contended that the employees actually left the plant in an unattended, dangerouscondition or that they otherwise caused damage to the plant by their walkout,although the potentially explosive nature of the plant operations must be conceded.After the employees were relieved of their functions by the replacements, they left-the plant and began picketing.6No question is raised concerning compliance with the notice requirements of Section8(d) of the Act7 January 31, February 1, 2, and 14, and March 15 and 168 J R Nicar, a member of the Union's workmen's committee and negotiating team, testi-fied that during the 1960 contract negotiations the Respondent objected to the 15 minutes'notice the Union also offered the Respondent at that time before striking because it was in-sufficient to enable it to secure personnel to take over operations9The Respondent conducts its operations around the clock TEXAS GAS CORPORATION3592.The April 18 meetingOn April 18, while the strike was in progress, Federal Conciliator Ray Majure,brought the parties together in the hope of reaching agreement on the displacedemployee issue.However, neither party showed any disposition to recede fromits prestrike position.3.The Union's application for reinstatement of the strikers on May 3; strikersattempt to return to work on May 4With the Respondent continuing its operations unabated despite the strike, andits picket line not being respected by truckdrivers, the Union and the strikers becameconvinced after 5 weeks that their strike was ineffective.Consequently, on May 3the strikers voted to return to work.Thereupon, they removed the picket line andat 2:25 p.m. International Representative Cowart and the workmen's committee,consisting of Chairman A. T. Miles and members J. R. Nicar, Robert Devillier, Wil-liam Van Norstrand, and alternate member, O. W. Little, appeared at the plantoffice.There they met Earl D. Elliott, the Respondent's attorney; R. T. Neville,general plant superintendent; R. M. Woolfolk, Jr., manager of manufacturing; andJesseCating, assistant personnel and safety director.Cowart informed the Re-spondent's officials that he was reporting the men back to work and simultaneouslypresented the following letter signed by himself.This is to advise that I am ordering Texas Gas employees at your Winnieand Port Neches plants to return to work starting at 2:30 p.m. this date. I amtaking this action with the hope that it will create a better climate for ne-gotiating the existing dispute.I am also notifying the U.S. Conciliation andMediation Commissioner Ray Majure of this action and advising him that theUnion is ready to meet and discuss the existing problem at his and yourconvenience.It is sincerely hoped that through negotiations, we may permanently resolvethis problem, thus eliminating the necessity of any future strike action.After conferring privately among themselves, the Respondent's officials expressedto the union representatives their concern over the implication of the Union's letterof a renewed strike after the employees resumed work and the parties could notsettle their differences over the 11 laid-off employees.Neville bluntly questionedCowart about his strike intentions.Although there is a variance in the testimonyas to the precise words Cowart used in reply, it is clear that, in substance, he statedthat he returned the strikers to work with the idea of negotiating their basic disputeand that, if the parties could not reach agreement, in all probability he would againcall the employees out on strike.1e It appears that at this point Elliott assertedthat article XXX of the parties' contract, previously quoted herein, was a "one-shotaffair," that it did not sanction a second strike, and that, having struck on March 28,theUnion had thereby exhausted its right to future strike action under that pro-vision.During this discussion, Cowart also refused to accede to the Respondent'srequest that the Union forgo its asserted right to strike until September 16, theexpiration date of the then current agreement, which still had 4i/2 months to run.It is further undisputed that in the course of the discussions the Respondent'srepresentatives proposed that consideration be given to the strike issue and inquiredwhether the Union had changed its position. In response, Cowart repeated, as hehad done at prior meetings, that he was amenable to compromise the number ofmen to be reinstated at a figure between 0 and 11. The Respondent also suggestedthat the Union defer reporting the men until the following morning at 7 o'clockand alluded to the fact that certain operational changes had been made during thestrike which would require training some of the strikers.Before the meeting closed,the Respondent's representatives again consulted among themselves and arranged anevening conference between the Union and the Respondent with Federal ConciliatorMajure in attendance.The Respondent's representatives returned to the meetingand reported that such arrangements were made with the Federal conciliator and theUnion agreed to meet in the evening.The Respondent indicated that at the evening10 Cowart candidly testified that to have answered otherwise would have undermined hisbargaining position.SeeN L R.B v Insurance Agents' International Union, AFL-CIO(Prudential Ins. Co.),361 II S 477, where the Supreme Court indicated that the strikeweapon is necessary for effective collective bargainingHowever, I doubt the accuracy ofthe testimony that Cowart also stated that he had the right to take the men in and outin a 24-hour periodObviously, such a statement would scarcely be prudent or serve theinterestsof employees whose reinstatement he was attempting to secure 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDsession it would give its answer whether or not to reinstate the strikers,none ofwhom admittedly was permanently replaced.The parties reconvened in the evening,with Federal ConciliatorMajure pre-siding.At this meeting,the Respondent presented the Union with a letter settingforth the terms under which it was willing to reinstate the strikers.In pertinentpart,this letter stated:The Company is not denying to its employees an opportunity to return to theirjobs.Their jobs are available and we accept their return with the understand-ing and on the condition that: 1) the issue over which the strike occurred issettled for the duration of the term of the existing contract without re-employment of any of the men laid off after the installation of the automaticequipment;2) that the strike rights granted to the Union under Article XXXof the existing contract have been exhausted and that Article XXI, Section 1,of said contract 11 shall be in full force and effect on the employees'resumptionof work.The Respondent's attorney,Elliott, read this letter aloud to the assembled groupand discussion ensued.Although one of the conditions for reinstatement requiredthe Union's concession that the displaced employee dispute be deemed settled for theduration of the contract,the Respondent,nevertheless,expressed its readiness toresume negotiations on this issue and to review all the relevant information it hadconcerning the operation of the new equipment.It is quite evident,however, thatthe Respondent was not receding from its insistence on acceptance of its conditionsbefore reinstating the strikers.Cowart declined the invitation for the assertedreason that he did not come prepared to consider the 11-man dispute and onlyexpected to work out schedules with the Respondent for the strikers'return to work.To a large extent discussion centered about the Respondent'sdemand that theUnion agree to refrain from striking for the remaining term of the existing contractas a condition for reinstating the strikers.In substance,the Respondent argued thatsuch an agreement was necessary to maintain stability in its operations and was inharmony with the sense of article XXX which sanctioned only one strike,which theUnion had already called, to enforce its demand for the reemployment of the dis-placed employees.Cowart, on the other hand, denied that article XXX prohibiteditfrom striking again if further negotiations proved to be unproductive.12TheRespondent,however,made it plain that it could not agree with the Union's positionbecause it meant that it would be placed on 15 minutes' notice to bring in replace-ments to operate the plant if the Union decided to strike again.13In his criticism of the Respondent'sproposals,Cowart pointed out that theRespondent unjustifiably presupposed that the Union intended to "yo-yo" theCompany by taking the men in and out.He expressly disavowed such an intentionand refused to sign the Respondent'sproposed reinstatement agreement Elliott,in turn, sought to justify the Respondent'sdemand for a no-strike assurance forthe duration of the contract by referring to information he had obtained that duringa strike at the Jefferson Chemical Company plant the previous year Cowart hadgiven that company written assurance that, while negotiations were in progress, hewould not resume the strike for 30 days after the employees returned to work.Cowart denied that he ever signed such a commitment for any company but admittedthat he had orally agreed to a 30-day strike suspension.However, there is no evi-dence that the Respondent requested the same assurance;on the contrary,it appearsthat the Respondent was determined not to reinstate the strikers on any termsshort of those contained in its letter.Although at some point in the discussionsElliott suggested that the strikers return to work and familiarize themselves withcertain operational changes that were made during the strike and thus be in abetter position to negotiate the 11-man issue, it is clear that the Respondent did"Article XXI, section 1, provided that "there shall be no strike, stoppage,or slowdownon the part of the Union, or its members,and there shall be no lockout of the employeesby the Company."12 For the reasons stated previously,I do not believethat Cowartat the evening meet-ing also asserted the right to take employees in and out on strike as many times as hedesired131 find,contraryto testimonyof several witnesses for the General Counsel,that theRespondent did bring up the subject of the 15-minute noticeat leastat this, if not alsoat the earlier,meeting on May 3Not only was this subject mentioned in the Respondent'sletter containing its proposed conditionsfor reinstatementbut also the15-minute noticewas indicatedby theUnion'spast practice of granting the Respondent such "courtesy."In fact,on cross-examinationby theRespondent's counsel,A T Miles, the chairman ofthe workmen's committee,corroborated the Respondent's testimony in this respect. TEXAS GAS CORPORATION361not intend to withdraw its conditions for reinstatement.The meeting closed withCowart rejecting the Respondent's terms for reinstatement and asserting that thestrikers were going to report to work the next morning.The next morning (May 4), beginning about 7 o'clock and at various other timesduring the day, the strikers reported for work in the clockroom of the plant.Thefirst group was met by Elliott who told them substantially the same thing as thatcontained in the notice that the Respondent later posted on the door for the benefitof other strikers seeking to return to work.This notice read:Notice to striking O.C.A.W. employees of Texas Gas Corporation:Your representatives have offered to return you to work on a basis that isnot acceptable to the company.The company feels that under all the circum-stances it should have certain minimum protective assurances at the time youresume work.While our representatives have been in negotiation with yourrepresentatives, they have not seen fit to give us these assurances.Until they areforthcoming,we feel compelled to continue our present arrangement foroperating our plant.The strikers thereupon left the plant.4.The May 10 meeting; resumption of picketing on May 16On May 10 Federal Conciliator Majure brought the parties together for furtherexploratory talks to settle the underlying displaced employee dispute.This was ashort and unproductive meeting where both sides exchanged previously held views,with neither side receding from its position.The Respondent's attorney, Elliott,also suggested, as he had done on an earlier occasion, that the strikers returnto work and thus acquire first-hand operational knowledge of the new equipmentwhich would be helpful in the negotiationsHowever, the Respondent did notindicate that it was no longer insisting on its previously imposed conditions forreinstatement.On May 16, picketing was resumed at the Respondent's premises with signsannouncing that the strikers were locked out.5. Individual applications to return to work; filing of unfair labor practicecharges by the UnionOn May 5, O. R. Shockley, a striking employee, applied for reinstatement on hisown initiative.Elliott, in the presence of General Plant Superintendent Neville andManager Woolfolk, informed Shockley, in substance, that the Respondent hadrecently rejected the Union's offer to return the strikers to work because the Unionrefused to agree to refrain from striking for the balance of the contract term.As acondition for reinstating Shockley, the Respondent required him to agree in writing,which he did, that "his return would be permanent and that he would continue towork even if picket lines were reestablished."Although Shockley's commitmentisnot expressly limited to the contract term, it is, however, implicit in the entiredocument he signed. Shockley thereupon returned to work.The same procedure was followed when striking employees G. R. Falke andW. E. Meschke individually applied for reinstatement on May 13 and 15, respectively.They, too, were reinstated only after signing a document similar to that signedby Shockley.Another employee, Maurice Shaver, who was on sick leave when the strike beganand continued in that status until May 15, visited the plant that day to arrange forhis return to work and was told to secure a medical release.After obtaining one,Shaver telephoned General Plant Superintendent Neville, informed him of this fact,and inquired when he could report to work.Neville told him that be could notreturn unless he signed the same type of statement as that signed by Shockley andFalke, promising to refrain from striking until September 16, which was the expira-tion date of the contract, and to cross the picket line if one was reestablished. Shaverdeclined to do so and thereupon joined the strike and engaged in picketing whenitwas resumed on May 16.On the latter date, the Union filed charges with the Board in which it alleged thatthe Respondent unlawfully locked out the striking employees when they applied forreinstatement, and thereafter permitted certain strikers to return to work whiledenying others the same right.1414Thischarge was later amended on June 23 to particularize the respects in which theRespondent allegedlyviolated the Act. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDv6.The Union's renewed application for reinstatement; the Respondent's May 30revised condition for reinstatement; the June 2 and 13 meetingsOn May 25, the Union sent the Respondent a letter, renewing its earlier request-for the reinstatement of the strikers. In response, the Respondent, on May 30,-wrote the Union as follows:...We construe your offer as well as your previous offer of May 3, 1961,as a conditional offer to return said employees to their former jobs which wouldseverely hamper the Company's operation.While we take the position that your strike on March 28, 1961, was in viola-tion of the contract, having occurred more than a reasonable time after thematuring of your right to strike under Article XXX, and while we furthertake the position that, having struck, the employees, upon their return to theplant,would have exhausted their right to strike under Article XXX, we arewilling on the condition that we are not waiving the right to assert the foregoingpositions in any situation where they would be relevant, for the employees toreturn to work provided you and the Committee agree that the employees willnot again go on a strike or strikes without giving us a minimum of five (5)days' notice prior to the time the employees walk out each time a strike is called.Following the Union's receipt of this latest proposal, the parties conferred on-June 2.Elliott explained the import of the new proposal, the Respondent's desireto negotiate, and its need for 5 days' advance notice to strike to enable it to make-preparations to take over operations without interruption if resumed negotiations onthe 11-man issue failed.Although the 5-day strike notice proposal was acceptableto the Union, International Representative Cowart expressed concern over thelanguage inthe letter in which the Respondent reserved its position that the originalstrikewas in violation of contract and that article XXX did not sanction furtherstrikes.15He expressed doubt whether his acceptance of the proposalin totomightnot be construed as agreement with the Respondent's position.16For this reason,Cowart deferred acceptance until he consulted the Union's counsel. It is also undis-puted that at this meeting the Respondent indicated its desire to have the strikersreturn to work and acquire familiarity with the new equipment, which, in turn, wouldbe valuable in the later negotiations.The next meeting of the parties occurred on June 13.Cowart reported that he had-not yet received from the Union's counsel a written opinion regarding the Respond-ent'sMay 30 proposal and stated that he would notify the Respondent as soon as hedid.Thereafter, the parties proceeded to discuss the displaced employee dispute andadjourned the meeting without reaching agreement on the subject.7.The Union's acceptance of the May 30 reinstatement proposal; theJune 19 meeting and further revisionsAfter International Representative Cowart received the long-awaited legal opinion,he called a meeting of the members who voted to accept the Respondent's May 30reinstatement proposal.On June 16, Cowart notified the Respondent of this factbut the Respondent asked for another conference.On June 19, the parties met again with Federal Conciliator Ray Majure in attend-ance.Cowart reported the Union's acceptance of the Respondent's May 30 condi-tionsfor reinstatement.However, the Respondent's attorney, Elliott, stated thatcertain changes had to be made in the Respondent's latest proposal because of infor-mation he had received in the meantime that Cowart had told employees that heintended to use the 5-day strike notice to harass the Respondent by serving the 5-daystrike notice and then either refrain from striking after the Respondent had madenecessary preparations to operate the plant with replacements or go out on strikeand return to work after a few hours.Cowart denied the charge 17 or that he hadany such intention, although he indicated that the Respondent's last proposal itselfpermitted repeated strikes.However, he stated that if the Respondent desired tomake changes in its proposal to do so in writing and that he would then decide whether15 As indicated previously, this was the Respondent's consistent position in its earlierdiscussionswith the Union. In addition, at the time of this meeting, the Union had alreadyfiled charges in this casele It is conceded that the Respondent's proposal actually did not impose such a condi-tion for reinstatement of the strikers.17No evidence was produced as to the truth of the information. TEXAS GAS CORPORATION363to acecpt them.Thereupon, the parties recessed and Elliott drafted in longhand anagreement interpreting the May 30 proposal, as follows:(1)The striking employees of the Union [sic] agree to accept the Company'sproposal contained in said letter of May 30, 1961, to Mr. George W. Cowart.(2) Pursuant to said agreement the Union agrees to give the Company a five(5) day written notice prior to any strike called by the Union and that upon theexpiration of said five (5) days the Union shall immediately proceed to strikeunless an agreement has been reached between the parties.(3)This offer is accepted with the understanding that the rights acquiredunder it will be exercised in good faith for the purpose of notifying the Com-pany of the intended occurrence of a strike in good faith called. It not beingaccepted with the idea, nor will it be so used, of using said right for the purposeof creating surprise, uncertainty, or to keep the Company off balance or for anyother form of harassment.(4) If a strike should occur pursuant to such (5) day notice, the Companyreserves the right to take such action, if any, as it thinks justified under the cir-cumstances if the Union seeks to return the employees to the plant without theissue involved in the strike being completely resolved.The Union found fault with paragraph No. 2 of this argeement because it requiredthe Union to strike once it gave the 5-day notice, despite the fact that the partiesmight be on the verge of agreement on the 11-man dispute.Elliott replied thatrealistically the parties could in such a case stipulate to cancel or extend the strikenotice.The Union also objected to paragraph No. 4 since, as drafted, it jeopardizedthe employees' right to return to work if they exercised the right to strike under the5-day notice.Eliliot explained that the purpose of that provision was to preservethe rights the Respondent had previously asserted in the event employees went inand out on strike.This meeting ended with nothing being settled respecting thestrikers' return to work.The next day Elliott delivered a revised draft of the final proposed agreement inwhich he changed paragraph No. 2 to the Union's satisfaction 18 but made no changeto overcome the Union's objection to paragraph No. 4.8.Strikers return to workNo further action was taken on the Respondent's revised proposals.On June 30,the Respondent wrote the Union that, in accordance with the Respondent's letter ofMay 30, which the Union accepted on June 16, employees may return to work be-ginning July 1, pursuant to attached schedules.The strikers thereupon returned towork.9.Solicitation of a striker to return to workThere is only one incident alleged where management solicited a striker to returnto work during the strike.According to the uncontradicted and credited testimony ofHoward M. Jones, a striking employee, during the latter part of April, General PlantSuperintendent Neville called 'him on the telephone and told him that he (Neville)understood that Jones wanted to return to work. Jones replied that he was not inter-ested in returning, that he had more respect for the Union, and, as a long-time mem-ber,would not let it down.Apparently, in response, Neville stated that Jones wasnot loyal to the Company if he did not come back and indicated that the Companywas furnishing food, clothing, and shelter to those working in the plant. In thecourse of their conversation, Neville also told Jones that Shockley, another striker,was going to visit Jones at his home.About a half hour later, Shockley arrived withhis wife.Despite Shockley's efforts to persuade Jones to return to work with him,Jones was not persuaded to abandon the strike.As discussed earlier in the Inter-mediate Report, Shockley returned to work on May 5.B. Analysis-Conclusions1.Contentions of the partiesThe General Counsel and the Union contend that the foregoing evidence estab-lishes that the Respondent unlawfully locked out its striking employees and there-after individually bargained and reinstated some of them after rejecting the Union'sefforts to secure the reinstatement of the strikers as a group, and that such conduct"Paragraph No 2 was changed to require the Union to strike "unless anapparentgood faith reason exists for not doing so 11 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section 8(a) (1), (3), and (5) of the Act. Specifically, they argue that, al-though concededly the striking employees were not permanently replaced, the Re-spondent unlawfully rejected their unconditional applications for reinstatement onMay 3 and at other times thereafter, but imposed, instead, conditions which wereneither warranted by the parties' contract nor by the existence of critical operationalproblems or the hazard of unusual economic loss. In fact, they further argue, theMay 3 conditions were actually intended to force the Union to surrender its right toengage in effective collective bargaining over the displaced employee issue rather thanto afford the Respondent reasonable advance notice to continue operations in theevent the Union decided to strike again after resumed negotiations failed.TheGeneral Counsel and the Union also urge that the Respondent's 5-day strike proposalwas an unreasonable and unlawful condition for reinstatement, although the Unionhad accepted it.Lastly, they contend that the Respondent's solicitation of Jones, astriking employee, to return to work was independently violative of the Act.The Respondent, on the other hand, denies that its refusal to reinstate the employ-ees, except on its own terms, amounted to unfair labor practices. In support of itsposition, the Respondent argues, in substance, that: (a) the Union's applications forthe reinstatement of the strikers were conditional and made in bad faith for the pur-pose of regaining its surprise strike weapon to be used to compel the Respondent toyield on the displaced employee issue; (b) the strikers lost protection of the Act be-cause their strike on March 28 was in breach the contract in that it was called morethan 72 hours after the expiration of the Union's 60-day strike notice, and thereforewas not called within a reasonable time contemplated by article XXX of the contract;(c) they similarly forfeited their employee status because they so timed their walkoutas to create the greatest hazards to life and property; and (d) the strikers were not en-titled to reinstatement by reason of the Union's anticipatory breach of contract onMay 3, when it applied for their reinstatement, because the Union asserted, contrary tothe terms of article XXX, that it had a right, and intended to exercise it, to call a sec-ond strike if further negotiations on the 11-man issue were unsuccessful. In addition,the Respondent urges that the lockout was a permissible defensive measure taken forlegitimate operational and business reasons without union animus. In any event, itfurther argues, it was justified, under the circumstance herein, in using the lockoutweapon to force the Union to accede to its position on the, 11 -manissue.Withrespectto the individual reinstatements of the three striking employees (Shockley, Falke,andMeschke) and the offer to a fourth employee (Shaver), the Respondentmaintainsthat no violation was committed as the terms for reinstatement were sub-stantially the same as those offered the Union 19 and were made without discriminationor intent to impngn the Union's representative status.2.The Respondent's May 3 conditions for reinstatement as violationsof the ActAs indicated above, the employees engaged in an economic strike for mutual aidand protection to enforce the Union's demand that the Respondent reemploy at leastsome of the employees laid off as a result of the installation of automatic machinery.As economic strikers, the striking employees, under settled law,20 retained theirstatus of employees entitled to reinstatement on their unconditional application,unless they were permanently replaced or other reasons sufficient in law justifiedrejecting their application.Since it is conceded that no striker was permanentlyreplaced, the threshold question to be decided is whether the Union's reinstatementapplication on behalf of the strikers was unconditional.It is clear from the Union's letter presented to the Respondent on May 3 and thediscussions that ensued that the Union was offering to return the strikers to workwithout any qualification but with the "hope" of thereafter resuming negotiations onthe 11-man issue in a "better climate" and of resolving this problem without "thenecessity of [taking] any future strike action."Significantly, the Union did notmake its reinstatement offer contingent upon any event or concession.Rather, itsought thereby to reestablish the situation existing before the inception of the strike.Moreover, the evidence convinces me that, prompted by the demonstrated ineffective-ness of their strike, the striking employees were willing and ready to return to workwith a genuine desire to continue their former working relationship with the Re-spondent and not for the purpose of securing a tactical advantage over the Re-spondent to enable it to engage in a surprise strike in the future, as the RespondentassertsIt is true that International Representative Cowart stated durin'z his dis-cussions with the Respondent concerning the Union's future strike intentions that,1°Frcentthe concession on the 11-may dispute to which only the Union could agree.11N.L R.B. v. Mackay Radio & TelegraphCo , 304 U S 333 TEXAS GAS CORPORATION365if further negotiations after the employees' return to work failed to produce agree-ment on the 11-man issue, in all probability the Union would strike again.However,I do not regard Cowart's statement as reflecting upon the sincerity of the Union'soffer to return the strikers to work or that the offer was merely a token one designedto interfere with the Respondent's operations. It appears to me that Cowart's candidassertion was essentially an accepted bargaining technique which realistically recog-nizes that the strike weapon is a necessary concomitant of collective bargaining.21Moreover, whether or not the employees would actually authorize or support anotherstrike, and if one were called, who would support it, is highly speculative, particu-larly in view of their prior unsuccessful strike venture.Accordingly, I find that theUnion's offer constituted an unconditional application for reinstatement within theintendment of the Act and governing precedent.22The Respondent, nevertheless, contends that the strikers were not entitled toreinstatement, except on the terms embodied in its May 3 letter,23 because they losttheir statutory protection by going on strike more than 72 hours after the expirationof the Union's 60-day strike notice in violation of article XXX of their then currentcollective-bargaining agreement.I find no merit in this contention. I find nothingin article XXX which either expressly or by implication places a 72-hour or othertime limit on the Union's right to strike 60 days after its notice.While a timelimitation would be to the obvious advantage of the Respondent and would spareit the uncertainty of a possible strike and the expense of maintaining a standbycrew to take over operations during this period of uncertainty, no such limitationwas actually provided.Article XXX simply states that "the Union may, by giving a60-day written notice to the Company, strike after the expiration of said 60 daysto enforce its position thereon." Indeed, there is no evidence, assuming,arguendo,its admissibility to vary the express language of article XXX, that the parties actuallyintended to limit the Union's strike rights when that provision was negotiated in1960.On the contrary, that provision was the result of compromise and a last-minute effort to avert a strike with no thought then being given to the problemherein.It is axiomatic that restrictions on employees' right to strike for mutualaid and protection-and the strategy of timing is undoubtedly an integral part ofthis right-will not readily be inferred in the absence of clear and unequivocallanguage.And this fundamental requirement was not satisfied here by the Re-spondent's statement to the Union at their last prestrike meeting on March 16 that,if the Union struck at all, the contract required it to do so within 72 hours afterthe 60-day strike notice expired.Such a unilateral interpretation of the contract,rejected as it was by the other contracting party, may not supplant the parties'unqualified agreement. In view of the foregoing, I find no basis for concluding thatthe strikers' walkout was in breach of contract.Equally untenable is the Respondent's argument that the strikers forfeited theirprotected status because they went on strike about 11:15 p.m. on March 28, whenthere was the greatest likelihood of danger to life and property. In support of thiscontention, the Respondent relies on the principle of theMarshall Car Wheelcase 24where the Board stated that employees' right to engage in concerted activities "islimited by the duty to take reasonable precautions to protect the employer's physicalplant from such imminent damage as foreseeably would result from their suddencessation of work." I find that the strikers did not breach this duty.As discussednSee, for example,N L.R B v Insurance Agents' International Union, AFL-CIO (Pru-dential InsCo ), 361 U S 477.22Lion Oil Company,109 NLRB 680, enfd. as modified 245 F. 2d 376 (CA8) ; JamesThompson & Co, Inc,100 NLRB 456;Seven Up Bottling Company of Miame, Inc,92NLRB 1622, enfd as modified 196 F. 2d 424 (CA5) ; Pecheur Lozenge Co, Inc,98NLRB 496, enfd as modified 209 F 2d 393 (CA. 2). The latter decision does not supportthe Respondent's contention that the Union's application was conditional because It re-served the right to resume negotiations on the matter over which it struckThe Boardand the court in the cited case stated that the Union's reinstatement offer was uncondi-tional because it indicated that the employees were willing to accept the existing condi-tions of employment and forgo their unilaterally imposed term of employment, i.e.,elimination of overtime. In the present case, however, the strikers sought to reestablishthestatus quoSee alsoUtah Oil Refining Company,108 NLRB 1392, where implicit Inthat decision is the holding that the union's reinstatement application was unconditional,even though the union rejected the employer's "bare request for a limited no-strike assur-ance" against a second strike after the employees' return to workz3As discussed hereinafter, these terms were later abandoned in Its May 30 letter anda new one was Imposed.2'Marshall Car Wheel and Foundry Co of Marshall, Texas, Inc,107 NLRB 314, 315. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDabove, when negotiations broke down at the last prestrike meeting on March 16,the Union proffereditsassistanceto the Respondent to shut down the plant in anorderlymanner.This offer the Respondent declined.The Union, thereupon,notified the Respondent that, after its 60-day strike notice expired on March 20, itintended to give the Respondent 15 minutes' "courtesy" notice before striking inorder to enable the Respondent to bring in its standby crew to replace the strikers.It is undisputed that on March 28 the Union served such notice on the Respondentand the employees did not leave the plant until they were relieved by the Respondent'sstandby personnel.While the Respondent was unquestionably inconvenienced bythe strike and under great pressure in rounding up its replacement forces, there isno evidence that the striking employees left the plant in a dangerous condition orthat the Respondent was unable to cope with the situation created by the strike.In view of the foregoing, I find that the strikers did not lose the protection the Actaffords economic strikers.25Another ground urged by the Respondent in vindication of its refusal to reinstatethe striking employees, except on its terms, is that the Union was guilty of ananticipatory breach of the parties' 1960 collective-bargaining contract. It bases itscontention on the fact that at the May 3 meetings International RepresentativeCowart asserted that the Union had the right to, and in all probability would, strikeagain after the employees returned to work, if further negotiations on the 11 -manissue did not resultin anagreement.The weakness of this argument is that it ispremised on too many unsubstantiated assumptions, not the least of which is theassumption that, despite their earlier futile strike experience, all the employeeswould authorize or join a second strike. It has long been established that proof ofindividual wrongdoing is a prerequisite to disqualify a striker for reinstatement.26Neither misconduct of other strikers nor mere suspicion of wrongdoing is sufficientto deny employees this right.How much more vulnerable is the Respondent'sposition here, where its suspicions rest only on the speculative possibilities thatfurther negotiations will not produce an agreement, that the employees will vote towalk outagain,and that all the employees will honor the strike call.Accordingly,I find that the Union's alleged anticipatory breach of a no-strike contract may notserve to deprive the strikers of their statutory right to reinstatementQuite apart from the foregoing, I am unable to find any language in article XXX,the relevant contractual provision, which precludes the Union from resuming thestrike under the circumstances indicated.On the contrary, article XXX, withoutqualification, permits the Union to strike "to enforce its position" with respect toa dispute occasioned by the installation of automatic equipment and expresslyexempts such action from the no-strike prohibitions of the contract.Significantly,this unqualified reservation of the right to strike is consistent with the contractualprovision which bars the use of such peaceful and desirable methods as grievanceand arbitration procedures for the adjustment of disputes arising out of technologicalimprovement 27 but which are available only to other disputes subject to the no-strike prohibitions.28In these circumstances, and as the contract does not contain clear and unmis-takable language to the contrary, the Union's assertion of a right to strike againin the event resumed negotiations failed did not conflict with its contractual obliga-tion and, for this reason, did not constitute an anticipatory breach of an agreemententitling the Respondent to deny the strikers reinstatement.25 Inany event, the Respondent did not deny the strikers reemployment for such allegedbreach of duty or contractAs later discussed, the strikers were denied reinstatement onMay 3 for the reason that the Union refused to accede to the Respondent's conditions thatit concede that the strike issue was settled for the duration of the contract and that itagree to refrain from striking during that timereN L R B. v. Marshall CarWheeland Foundry Co of Marshall. Texas, Inc .218 F. 2d409, 418(C A. 5) ; N L R B v International Ladies' Garment Workers Union, AFL(B V D Company, Ina)237 F 2d 545 550 (C A.D C ).21Article XXX states. In part, that "lilt is further understood that any disagreementon said [automation) Issue will not be the subject of the arbitration and grievance pro-cedure of this contract "28 Section4 of article XXI entitled "Strike and Lockout" provides that "The parties tothis Agreement agree that this contract provides a method for settling disputes and griev-ances arising in connection therewith, and they agree to follow the grievance and/orarbitration procedure set forth herein in the settlement of all disputes arising hereunder "This provision reflects the common industrial practice of exchanging the right to strikefor a grievanceor arbitration procedure for the settlement of labor disputes TEXAS GAS CORPORATION367Notwithstanding the normal right of economic strikers to reinstatement, the Re-spondent contends that it was privileged to lock out its employees temporarilybecause the Union refused to agree to forgo bargaining over the reemployment ofthe 11 displaced employees and to refrain from striking for the duration of thecontract.While these conditions are clearly interrelated and involved an abandon-ment of statutory rights, they also required the Union to surrender rights it claimed,and which I have already found existed, under the contract.These conditions forreinstatement, the Respondent urges, were imposed, not because of union animus,but solely in furtherance of legitimate operational and business objectives whichwere necessary in order to avoid the uncertainty, standby expense, and incon-venience of a surprise strike dangerous to its volatile operations, which the Respond-ent had previously experienced on March 28, when the employees first went onstrike.As shown earlier in this report, the strike was called on 15 minutes' noticenear midnight, 8 days after the Union's 60-day strike notice had expired.Althoughthe Respondent had the undisputed right to operate its plant during the strike,29 itis equally clear that the Union, with responsible regard for its obligations, did offerto assist the Respondent in shutting down the plant in an orderly and safe manner,and exercised its statutory and contractual right to strike only after the Respondenthad rejected its offer. Indeed, no evidence was adduced that the employees evenleft the plant before they were relieved by the replacements.I do not doubt that the lockout was not prompted by a specific desire on the partof the Respondent to subvert the Union or to interfere with the employees' rightswhich the Act guarantees to them.However, subjective intent to commit an unfairlabor practice is not essential to a finding of a violation under the Act where thenecessary effect of the Respondent's conduct is to discriminate against employees asto encourage or discourage union membership or otherwise to interfere with em-ployees' statutory rights.30It is also clear that the Union's acceptance of theRespondent's conditions of reinstatement would undoubtedly serve the Respondent'sinterests.But the fact remains that these conditions did interfere with the employees'right to reinstatement which they otherwise had and the right to resume bargainingover the 11-man issue in a more propitious atmosphere, striking, if necessary, whennegotiations failed.As indicated above these contingencies were highly proble-matical.Moreover, it cannot be assumed that on May 3 circustances had not sochanged as a result of the intervening strike that further bargaining was then futile 31Indeed, the Respondent itself recognized its bargaining obligation by offering tonegotiate the 11-man issue on May 3, and by actually negotiating thereafter on thesubject, although adhering to its refusal to reinstate the employees in the interim.Furthermore, the Respondent suggested at meetings with the Union that the em-ployees return to work, albeit on its terms, and thereby familiarize themselves withnew operational changes that were made during the strike.In the final analysis, a critical and delicate question is here presented whetherspecial circumstances existed on May 3 which justified the measures taken by theRespondent to safeguard its interests to the detriment of the employees' rights.32The Board, with court approval, has recognized that the right of employees to engagein collective bargaining and to strike in support of their legitimate economic demandsisnot absolute.These rights in many instances must be balanced against theemployer's right to protect his business interests against loss.Accordingly, theBoard has held that an employer may temporarily lock out his employees, eveneven though such conduct impinges on legitimate employee rights, as a protectivemeasure to guard against unusual operative problems or hazards or economic losslikely to follow from a threatened or imminent strike 33Ordinary business inter-="N L R B v Mackay Radio & TelegraphCo , 304 U S 333"The RadioOfficersUnion of the Commercial Telegraphers Union, AFL (AH BullSteamship Company) v. N L R B ,347 U S17; Republic Aviation Corporation v. N L R.B.,324 U,S. 793;N L R B v Illinois Toot Works,153 F 2d 811 (C A 7).n N L R B. v United States Cold Storage Corporation,203 F. 2d 924, 928 (C A. 5),enfg 96 NLRB 110832 In other contexts, the Board and courts have held that an employer's economic con-cern does not justify conduct otherwise violative of the Act. See e g,N L R B v HudsonMotor Car Company,128 F 2d 528, 532-533 (C A 6) ; andNLRB v Gluck BrewingCompany and Bach Transfer and Storage Company,144 F. 2d 847, 853-854 (CA 8),cited with apparent approval inCusano d/b/a American Shuffleboard Co. v N L R B ,190 F.2d 898, 903, footnote 7 (CA. 3).31 Quaker State Oil Refining Corporation,121 NLRB 334, enfd. 270 F 2d 40 (CA 3),cert. denied 361 U S 917;American Brake Shoe Company, Ramapo Aar Division,116NLRB 820, set aside 244 F. 2d 489 (CA. 7), on disagreement with the Board's application 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDruptions or loss normally incident to a strike are insufficient to invoke a lockout.Plainly, each case must rest on its own facts.Although the lockout problem generally arises in the context of a plant shutdown,the principles noted above are equally appropriate to the situation here involved.34Tested by these principles, I find that the Respondent was not justified in locking outits striking employees because the Union refused to waive bargaining on the dis-placed employee issue or to forgo its right to strike for the duration of the contract.In my opinion, the Respondent's insistence on the bargainig waiver cannot conceiv-ably be viewed as a necessary defensive measure to safeguard against unusual opera-tive problems or hazards or economic loss.On the contrary, it reveals a determi-nation to utilize the lockout as an offensive weapon to force the Union to acceptits bargaining position for the duration of the contract.35Nor do I find that the strikewaiver demanded by the Respondent was essential for the protection of its plantagainst danger of a sudden surprise strike. It appears to me that if the safety of itsplant were the Respondent's sole concern, it could at least have asked the Unionfor reasonable advance strike notice, as it thereafter did on May 30, which wouldenable it to take the necessary preparatory steps to continue the operations in theevent the Union struck again 36However, it is quite clear that until May 30 the Re-spondent was not interested in anything short of a union waiver of its right to bargainand strike for the duration of the contract.Finally, it is idle to claim that the ex-pense that the Respondent might incur in maintaining a standby crew is an unusualbusiness consideration justifying a lockout.Such expense was plainly for the bene-fitof the Respondent in its desire to operate the plant.Granting that it was motivated in locking out its employees on May 3 in orderto force acceptance of its bargaining position on the 11-man dispute, the Respondentcontends that it did not thereby violate the Act. I find no merit in this contention.As discussed above, the employees went out on strike on March 28 after an impassewas reached in negotiations.Following 37 days of striking, the strikers becameconvinced of the futility of their efforts and therefore decided to return to work onMay 3 and continue negotiations in a peaceful setting.However, the Respondent de-clined their unconditional offer to return unless they first surrendered on the 11-manissue for the duration of the contract.In these circumstances, I find that a sufficient change in the bargaining pictureresulted from the strike and its later abandonment which obligated the Respondentto explore with the Union the possibilities of settling their dispute. Indeed, as in-dicated previously, the Respondent recognized this obligation and expressed a will-ingness to negotiate, although it refused to do so if it permitted the employees toreturn to work. In addition, the Respondent stated at a subsequent meeting that ithad made operational changes during the strike and urged the employees to return towork-although again on its terms-and thus familiarize themselves with the newoperations and be better equipped to negotiate the disputed automation problem.The net effect of the Respondents' position was that it was willing to negotiate with-out the reinstatement of the strikers but insisted that the Union accept its bargainingdemand as the price of reinstatement. In my opinion, this bartering of employeerights exceeded the limits of the legitimate use of the lockout.Moreover, the Boardhas already held, inMorandandDavis Furniturecases,37 that, even in the face of abargaining impasse, the Act does not permit an employer temporarily to lock out hisemployees to advance his bargaining position.The Board there pointed out that theright of an employer to lock out is not a necessary corollary of the right of employeesto strike and concluded that the Act prohibited the employer from bringing economicpressure on the Union and its supporters for the purpose of breaking the bargainingimpasse.of controlling principles ;Betts Cadillac Olds, Inc., et at,96 NLRB 268 ;InternationalShoe Company,93 NLRB 907;Duluth Bottling Association, et al..48 NLRB 1315; seealsoN L R B. v. Truck Drivers Local Union No. 443, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, AFL (Buffalo Linen SupplyCo ), 353 U S 87as International Shoe Company, supra.15Whether the use of the lockout weapon for such a purpose is permissible will be laterdiscussed.35Whether or not the Respondent was at least entitled to a 60-day notice under its con-tract if the Union called a second strike was not even raised by the parties in theirdiscussionsszMorand Brothers BeverageCo., et al,99NLRB 1448, 1461-1466 ;Albert Leonard,et al., d/b/a Davis FurnitureCo, etat,100 NLRB 1016, 1018-1021 TEXAS GAS CORPORATION369The Respondent, however, cites the Supreme Court's decision inInsurance Agents'38as supporting its right to use the lockout weapon to force acceptance of its bargainingposition.I do not so read that decision.That case was solely concerned with thequestion whether a union's harassing tactics, which the Act neither protected nor pro-hibited, alone established bad-faith bargaining within the meaning of Section 8(b) (3).Nothing in that case suggests that an employer may, with impunity, engage in actsviolative of other sections simply because they were done in a bargaining context.Indeed, in theTruck Driverscase,39which involved a lockout, the Supreme Courtdeliberately refrained from "defin[ing] the limits of the legitimate use of the lock-out" because it presented "delicate" problems requiring the "balancing of the con-flicting legitimate interests" of the employees and the employer, which "Congresscommitted primarily to the National Labor Relations Board subject to limited judicialreview."In sum, I conclude, on balancing the opposing interests of the employees and theRespondent, that the Respondent was not justified in locking out its employees onMay 3 and thereafter because the Union refused to accede to the conditions for re-instatement imposed by the Respondent.For this reason, I find that the Respondentinterfered with, restrained, and coerced employees in the exercise of their right tobargain collectively and to strike in furtherance of their economic demands andthereby violatedSection 8(a)(1) of the Act.This conduct, I further find, consti-tuted discrimination within the meaning of Section 8(a) (3) of the Act since it neces-sarily tended to discourage support of the Union and concerted activities for mutualaid and protection.The fact that the Respondent did not have a specific intent toundermine the Union and employee rights is not material.This is "but an appli-cation of the common law rule that a man is held to intend the foreseeable conse-quences of his conduct." 40However, since the Respondent offered to bargain, and,actually did bargain, with the Union, although still refusing to reinstate the employees,I find that the Respondent did not violate Section 8(a)(5) by reason of the fore-going conduct.3.The Respondent's revised offer of reinstatement on May 30 as violations of the Act.As fully discussed above, the Respondent adhered to its original conditions for re-instatement until May 30 when it sent the Respondent its revised proposal.The onlycondition it required the Union to agree to was that the Union give the Respondent-,, aminimum of five (5) days' notice prior to the time the employees walk out eachtime a strike is called " In this letter, the Respondent also expressly reserved itsright to assert its positions regarding the Union's strike rights under their contract"in any situation where they would be relevant."Apparently, the Respondent had the-instant proceeding in mind since charges were then pending.Although the proposalwas generally agreeable to the Union, it was troubled by the Respondent's reservationof rights clause and therefore deferred acceptance until it had secured a writtenopinion from legal counsel.Upon receipt of a favorable opinion, the Union onJune 16 notified the Respondent that it accepted the revised proposal.I find nothing unlawful in the Respondent's reservation of rights clause.Moreover,I find,under all the circumstances in this case considered above, that the Respond-ent's 5-day strike notice proposal was a reasonable protective measure to safeguard,its plant against a sudden strike, as the Union's acceptance indicates.Accordingly, Ifind that the Respondent's May 30 offer of reinstatement was not violative of the Act-and shall recommend the dismissal of the complaint in this respect.414.TheRespondent's further proposed revisions of its offer of reinstatementon June 19 and 20 as violations of the ActNotwithstanding the Union's acceptance on June 16 of the Respondent'sMay 30,proposal, the striking employees were not reinstated.Assertedly prompted by in,89N.L R.B. v. Insurance Agents' International Union, AFL-CIO (Prudential Ins Co ),361 U.S. 477.39N L R B. v. Truck Drivers Local UnionNo. 449,International Brotherhood of Team-_8ters, Chauffeurs, Warehousemen and Helpers of America,AFL (Buffalo Linen Supply Co.),353 U S. 87, 93, 96.40The Radio Officers Union of the Commercial Telegraphers Union, AFL (A H Bull-Steamship Company) v. N L.R.B ,347 U.S 17, 45; see alsoRepublic Aviation Corporationv.N L R B,324 U.S. 793;N L R B v. Illinois Tool Works,153 F. 2d 811 (C A 7).41Because the delay in reinstating employees on the basisof theRespondent'sMay 3Ooffer is attributable to the Union'sprecautionary action In seeking legal advice,I shallprovide for abatement of backpay for this period In "The Remedy"section of this report. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDformation it had received after its latest offer that the Union intended to misuse the5-day strike notice proposal to harass the Respondent,the Respondent requested theUnion to agree to act in good faith when it exercised that right.However, out of anexcess of caution,the Respondent also required the Union to agree to a clause per-mitting the Respondent to take whatever action it saw fit with respect to the rein-statement of employees who went out on strike pursuant to the prescribed 5-day strikenotice.This condition the Union resisted.It is plain that the effect of this latter requirement was to nullify the employees'right to strike to enforce their economic demands concerning the 11-man dispute,which the original May 30 proposal purported to recognize.This, I find,amounted toreimposing an unlawful condition for reinstatement in derogation of the rights of-economic strikers.By reason of the foregoing,I find that the Respondent interferedwith,restrained,and coerced employees in violation of Section 8(a)(1) of the Act,and discriminated against them within the meaning of Section 8(a) (3) of the Act.5. Individual reinstatements as violations of the ActAs discussed earlier in this report,the Respondent rejected the Union's efforts tosecure the striking employees'reinstatement because the Union refused to waive bar-gaining on the 11-man issue and its strike rights for the duration of the contract.Nevertheless,itpermitted several employees to return to work, on their individualapplication,when they accepted the Respondent's condition that they "would con-tinue to work even if picket lines were reestablished"for the balance of the contractterm.A similar condition was offered to another employee who declined to accept it.In a comparable fact situation inLion011,42 the Board held that:As this conduct required employees,as a condition of employment, togive up their adherence to the Union as their bargaining representative in thisrespect and to return after personal interview as individuals,and not as a group,itconstituted discrimination,coercion,restraint,and interference violative ofthe Act, as to the strikers who continued to adhere to the lawful bargainingposition of their statutory representative.Accordingly,I find that by the reason of the foregoing conduct the Respondentviolated Section 8(a)(1) and(3) of the Act.I further find that the Respondent'sindividual negotiations with employees concerning the terms of their reinstatementwhile the Union was negotiating for the return of all the strikers as a group was inderogation of the Union's exclusive status to represent the employees in negotiationsconcerning their return to work.43This conduct I find also violated Section 8 (a) (5 )of the Act6.Solicitation of a striker to return to work as violations of the ActIhave heretofore found that the Respondent solicited one striking employee{Jones)to return to work during the strike.Under established law, this constitutedindependent violations of Section 8(a) (1) and(5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and from like and related con-duct and take certain affirmative action designed to effectuate the policies of the Act.I have found that the Respondent has discriminatorily denied reinstatement to thestriking employees on May 3 and thereafter,when the Union made unconditionalapplications on their behalf.44 Since the Respondent has already reinstated these em-42Lion oil Company,109 NLRB 680,687, enfd. with modification not here material in245 F, 2d 376(CA 8), on remand from 352 U S 28243MedoPhoto Supply Corporation v N L It B,321 U.S. 678,683-68514Attached to this report marked"Appendix A" is a stipulated list of striking employeeson whose behalf the Union sought reinstatementThe parties further stipulated that em-ployeesMaurice Shaver and W. G Price included in this list, "and any other employeewho was on sick leave at the time the strike began on March 28, 1961, and who did not TEXAS GAS CORPORATION371ployees, I shall only recommend that they be reimbursed for any loss of pay suf-fered by them as a result of the discrimination 45 I have also found that the Re-spondent made a lawful offer of reinstatement by letter dated May 30, 1961, whichthe Union received a day or two later and accepted on June 16. Furthermore, Ihave found that this delay in acceptance was not attributable to the Respondent.I shall therefore recommend that the employees' right to backpay be abated for theperiod from the Union's receipt of the offer until its acceptance on June 16.How-ever, on that date the Respondent did not reinstate the employees for reasons I haveheretofore found to be insufficient.Accordingly, I find that the Respondent's back-pay liability revived and continued until it reinstated the employees.Backpay shall be computed on a quarterly basis in the manner prescribed by theBoard in F. W.Woolworth Company,90 NLRB 289, 291-294. To facilitate thecomputation, I shall recommend that the Respondent make available to the Board,upon request, payroll and other records necessary and appropriate for that purpose.I shall also recommend that an appropriate notice, hereto attached marked "Ap-pendix B," be posted by the Respondent.I find it unnecessary to recommend an affirmative bargaining order since the Re-spondent has been negotiating with the Union in performance of its statutoryobligation.Its unfair labor practice in dealing individually with several employeesregarding their reinstatement during the strike, in my opinion, will be adequatelyremedied by the cease and desist provision in the Order recommended herein. I alsofind no abiding disposition on the Respondents part to commit unfair laborpractices generally and, therefore, a broad cease-and-desist order will not berecommended.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, 1 make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of the em-ployees named in Appendix A as to discourage membership in, and activities onbehalf of, the Union, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.All production, operating and maintenance employees at the Respondent'sWinnie, Texas, plant, and all operating and maintenance employees at the Re-spondent's Port Neches, Texas, dock, excluding all plant protection employees,professional employees,maintenance pipefitters, their leadmen and helpers, pipe-fitting welders, their leadmen and helpers, maintenance electricians, their leadmenand helpers, instrumentmen, their leadmen and helpers, office and clerical employees,administrative and executive employees, confidential employees, foremen, and othersupervisory employees as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.5.At all times material herein, the Union has been the exclusive bargainingrepresentative of the employees in the aforesaid appropriate unit within the meaningof Section 9(a) of the Act.6.By dealing with employees respecting their reinstatement, in derogation of theexclusive representative status of the Union, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(5) of the Act.7.By reason of the foregoing conduct, and by soliciting an employee to return towork during the strike, the Respondent has interfered with, restrained, and coercedjoin the strike until after being released by their doctor, were not offered by the Unionto return to work until such doctor's release"As discussed earlier in this report, Shaversought to return to work on May 15 after obtaining his medical release but was deniedemployment because he refused to agree to the Respondent's unlawful condition. Shaverthereupon joined the strike and picketedAccordingly, I find that his right to be re-imbursed for lost pay begins on May 15. The parties' stipulation also indicates that CecilK. Johnson resigned from his job on May 18 and hence his right to backpay terminatedon that day.'5 It appears that O. It. Shockley, G. R. Falke, and W. E Meschke, were reinstated onMay 5, 13, and 15, 1961, respectively.Their right to backpay therefore terminated onthose respective dates.All other employees were reinstated on July 1, 1961, which willalso be the terminal date for their reimbursement.641795-63-vol. 136-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the exercise of their statutory rights within the meaning of Section8-(a) (1) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that the Respondent, Texas Gas Corporation, Winnieand Port Neches, Texas, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalf of, Oil, Chemical andAtomic Workers International Union, Local 4-243, by refusing to reinstate employ-ees or by discriminating against them in any other manner in regard to their hire ortenure of employment or any term or condition of employment, except to the extentthat their rights in that regard may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8 (a) (3) of the Act.(b)Dealing with employees in the appropriate unit described below in theirindividual capacity with respect to rates of pay,wages,hours of employment, andother conditions of employment, in disregard of their above-named exclusive bargain-ing representative.The appropriate unit is:All production, operating,and maintenanceemployees at the Respondent'sWinnie, Texas, plant, and all operating and maintenance employees at theRespondent's Port Neches, Texas, dock, excluding all plant protection employees,professional employees, maintenance pipefitters, their leadmen and helpers, pipe-fittingwelders, their leadmen and helpers, maintenance electricians, their lead-men and helpers, instrumentmen, their leadmen and helpers, office and clericalemployees, administrative and executive employees, confidential employees, fore-men and other supervisory employees, as defined in the Act.(c)Depriving employees of their rightto reinstatementto their jobs because theyrefuse to waive their right to engage in strike or other concerted activities for theirmutual aid or protection.(d) Soliciting employees to abandon their strike or other concerted activitiesengaged in for their mutual aid or protection.(e) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of their right to self-organization, to form labororganiza-tions,to join or assist the above-named Union, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Make whole the employees listed in Appendix A for any loss of earningssuffered by them by reason of the discrimination against them in the manner set forthin "The Remedy" section of the Intermediate Report.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of the Recommended Order.(c)Post at its plant and terminal in Winnie and Port Neches, Texas, copies of thenotice attached hereto marked "Appendix B." 46Copies of said notice, to be fur-nished by the Regional Director for the Twenty-third Region, shall, after having46 In the event that these recommendations be adopted by the Board, the words "A Deci-sion and Order" shall be substituted in the notice for the words "The Recommendations ofa Trial Examiner " In the further event that the Board's order be enforced by a UnitedStates Court of Appeals, the words "Pursuant to a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "Pursuant to a Decisionand Order " TEXAS GAS CORPORATION373been duly signed by a representative of the Respondent,be postedby theRespondentimmediately upon receipt thereof, and be maintainedby itfor 60 consecutive daysthereafter,in conspicuous places, including all places where notices to employeesare customarily posted.The Respondent shall take reasonable steps to insure thatsuch notices are not altered,defaced, or covered by any other material.(d)Notify theRegional Directorfor the Twenty-third Region,in writing,within20 days fromthe receipt of this Intermediate Report and Recommended Order, whatsteps it has taken to comply herewith.4747 In the event that these recommendations be adopted by the Board, this provision shallbe modified to read "Notify the Regional Director for the Twenty-third Region, in writing,within 10 days from the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIX AY. D. AllenEdward E. GalliganMartin MelanconWillie Bertrand,Jr.W. M.GoodnightW. E. MeschkeA. BeschO.R. HamptonAlbert T. MilesB.W. BiddleJoseph Ray HenryArnold OvieMitchellJ. BoudreauxM. F. HenryR. O. MitchellA. BourqueJ.D. HoltH.E. MoffettFarris L. BourqueCecil K.JohnsonJ.R. NicarR. L. BowerFred JohnsonRay A. NullWilburn BraggHoward M.JonesW. G. PriceAmbrose BreauxE. E. KahiaJack W. ReynoldsH. R. BriggsE. KeelerJohn E. RichardsonI.D. BuckleyDolen E.KeenonCarl SatcherN. D. CooperH. W. KenesonBethley ShaverL. P. CrosbyAlvin G.LassiterMaurice ShaverErnest A.Cryer, Jr.t1. L.LindseyOlin R. ShockleyKennethCryerO. W. Little,Jr.R. M.Spencer, Jr.Melvin Cummings, Jr.C. W.LoweEdgar I. StaggsRobert DevillierA.F. Mack, Jr.L. A.StenglerRobert N. DeYoungBuford B.MajorsW. D. TaylorWalter C. DeYoungW. W. MartinWilliam Van NorstrandEdgar B. DresslerMark McAlpinR. G. WaltersJ. R. DuhonThomas L. McClureR.E. WellsG. R. FalkeT. J. McCormicLeslie WhiddonDavid F. FischerElmo MelanconJ.A. FreemanErasta MelanconAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in, or activities on behalf of, Oil,Chemical and Atomic Workers International Union, Local 4-243, by refusingto reinstate our employees, or by discriminating against them in any othermanner in regard to their hire or tenure of employment or any term or conditionof employment, except to the extent that their rights in that regard may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the Act.WE WILL NOT deal with our employees in the appropriate unit describedbelow in their individual capacity with respect to rates of pay, wages, hoursof employment, and other conditions of employment, in disregard of theirabove-named exclusive bargaining representative.The appropriate unit is:All production, operating, and maintenance employees at the Respondent'sWinnie, Texas, plant, and all operating and maintenance employees at theRespondent's Port Neches, Texas, dock, excluding all plant protection 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, professional employees, maintenance pipefitters, their leadmenand helpers, pipefitting welders, their leadmen and helpers, maintenanceelectricians, their leadmen and helpers, instrumentmen, their leadmen andhelpers, office and clerical employees, administrative and executive em-ployees, confidential employees, foremen, and other supervisory employees,as defined in the Act.WE WILL NOT deprive our employees of their right to reinstatement to theirjobs because they refuse to waive their right to engage in strikes or other con-certed activities for their mutual aid or protection.WE WILL NOT solicit our employees to abandon their strike or other con-certed activities engaged in for their mutual aid or protection.WE WILL NOT in like or related manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist Oil, Chemical and Atomic Workers InternationalUnion, Local 4-243, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment, in conformity with Section 8(a)(3)of the Act.-WE WILL make our employees listed below whole for any loss of paysuffered as a result of the discrimination against them.Y. D. AllenEdward E. GalliganMartin MelanconWillie Bertrand, Jr.W. M. GoodnightW. E. MeschkeA. BeschO. R. HamptonAlbert T. MilesB.W. BiddleJoseph Ray HenryArnold Ovie MitchellJ. BoudreauxM. F. HenryR. O. MitchellA. BourqueJ.D. HoltH. E. MoffettFarris L. BourqueCecil K. JohnsonJ.R. NicarR. L. BowerFred JohnsonRay A. NullWilburn BraggHoward M. JonesW. G. PriceAmbrose BreauxE. E. KahlaJack W. ReynoldsH. R. BriggsE. KeelerJohn E. RichardsonI.D. BuckleyDolen E.KeenonCarl SatcherN. D. CooperH. W. KenesonBethley ShaverL. P. CrosbyAlvin G. LassiterMaurice ShaverErnest A. Cryer, Jr.J. L. LindseyOlin R. ShockleyKenneth CryerO. W. Little, Jr.R. M. Spencer, Jr.Melvin Cummings, Jr.C. W. LoweEdgarI. StaggsRobert DevillierA. F. Mack, Jr,L. A. StenglerRobert N. DeYoungBuford B. MajorsW. D. TaylorWalter C. DeYoungW. W: MartinWilliam Van NorstrandEdgar B.DresslerMark McAlpinR. G. WaltersJ. R. DuhonThomas L. McClureR. E. WellsG. R. FalkeT. J. McCormicLeslie WhiddonDavid F. FischerElmo MelanconJ.A. FreemanErasta MelanconAll our employees are free to become or to remain members of the above-named Union, oranyother labor organization.We will not discriminate againstany employee in regard to hire or tenure of employment or any term or conditionof employment because of membership in, or activity on behalf of, any labororganization.TEXAS GAS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.